 
CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT




This CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT (the
“Agreement”) is made between Composite Technology Corporation, a Nevada
corporation (the “Company”) and John P. Mitola.


In consideration of my appointment as a director with the Company (which for
purposes of this Agreement shall be deemed to include any subsidiaries or
Affiliates of the Company and for purposes of this Agreement, “Affiliates” shall
mean any person or entity that directly or indirectly controls, is controlled by
or is under common control with the Company), the receipt of confidential
information while associated with the Company, and other good and valuable
consideration, I, the undersigned individual, agree that:


1. Term of Agreement. This Agreement shall continue in full force and effect for
the duration of my membership as a director of the Company (the “Effective
Period”).


2. Confidentiality.


(a) Existence of Confidential Information. The Company is in the legal
possession of and/or owns and will develop and/or acquire Proprietary
Information, as defined below, which have value to its business. This
Confidential Information includes not only information disclosed by the Company
to me, but also information developed or learned by me during the course of my
tenure as a Director with the Company.


(b) Definitions. “Proprietary Information” is all information in whatever form,
tangible or intangible, pertaining in any manner to the business of the Company,
or any of its Affiliates, or its employees, customers, consultants or business
associates. All Proprietary Information not generally known outside of the
Company’s organization, and all Proprietary Information so known only through
improper means, shall be deemed “Confidential Information.” By example and
without limiting the foregoing definition, Proprietary and Confidential
Information shall include, but not be limited to:


(i) Formulas, research and development techniques, processes, trade secrets,
computer programs, software, electronic codes, mask works, inventions,
innovations, patents, patent applications, discoveries, improvements, data,
know-how, formats, test results and research projects;


(ii) information about costs, profits, markets, sales, contracts and lists of
customers and distributors;


(iii) business, marketing and strategic plans;


(iv) forecasts, unpublished financial information, budgets, projections and
customer identities, characteristics and agreements; and


(v) employee personnel files and compensation information.


Confidential Information is to be broadly defined, and includes all information
that has or could have commercial value or other utility in the business in
which the Company is engaged or contemplates engaging, and all information of
which the unauthorized disclosure could be detrimental to the interests of the
Company, whether or not such information is identified as Confidential
Information by the Company.


(c) Protection of Confidential Information. I will not, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any third party,
other than in my assigned duties and for the benefit of the Company, any of the
Company’s Confidential Information, either during or after my tenure as a
Director with the Company.


Page 1 of 8

--------------------------------------------------------------------------------


(d) Delivery of Confidential Information. Upon request or when my directorship
with the Company terminates, I will immediately deliver to the Company all
copies of any and all materials and writings received from, created for or
belonging to the Company including, but not limited to, those which relate to or
contain Confidential Information.


(e) Location and Reproduction. I shall maintain at my work station and/or any
other place under my control only such Confidential Information as I have a
current “need to know.” I shall return to the appropriate person or location or
otherwise properly dispose of Confidential Information once that need to know no
longer exists. I shall not make copies of or otherwise reproduce Confidential
Information unless there is a legitimate business need of the Company for
reproduction.


(f) Prior Actions and Knowledge. I represent and warrant that from the time of
my first contact with the Company I held in strict confidence all Confidential
Information and have not disclosed any Confidential Information, directly or
indirectly, to anyone outside the Company, or used, copied, published or
summarized any Confidential Information, except to the extent otherwise
permitted in this Agreement.


(g) Third-Party Information. I acknowledge that the Company has received and in
the future will receive from third parties the third party’s confidential
information subject to a duty on the Company’s part to maintain the
confidentiality of such information, and to use it only for certain limited
purposes. I agree during the Effective Period and thereafter, I will hold all
such confidential information in the strictest confidence and not disclose or
use it, except as necessary to perform my obligations hereunder, and as is
consistent with the Company’s agreement with such third parties.


(h) Third Parties. I represent appointment and position as a Director with the
Company does not and will not breach any agreements with or duties to any
employer, former employer or any other third party. I will not disclose to the
Company or use on its behalf any confidential information belonging to others
and I will not bring onto the premises of the Company any confidential
information belonging to any such party unless consented to in writing by such
party.


3. Proprietary Rights, Inventions and New Ideas.


(a) Definition. The term “Subject Ideas” or “Inventions” includes any and all
ideas, processes, trademarks, service marks, inventions, designs, technologies,
computer hardware or software, original works of authorship, formulas,
discoveries, patents, copyrights, copyrightable works, products, marketing and
business ideas, and all improvements, know-how, data, rights and claims related
to the foregoing, whether or not patentable, which are conceived, developed or
created in whole or in part by me during the period I hold a Directorship with
the Company and which: (i) relate to the Company’s current or contemplated
business or activities; (ii) relate to the Company’s actual or demonstrably
anticipated research or development; (iii) result from any work performed by me
for the Company; (iv) involve the use of the Company’s equipment, supplies,
facilities or trade secrets; (v) result from or are suggested by any work done
by the Company or at the Company’s request, or any projects specifically
assigned to me; or (vi) result from my access to any of the Company’s memoranda,
notes, records, drawings, sketches, models, maps, customer lists, research
results, data, formulae, specifications, inventions, processes, equipment or
other materials (collectively, “Company Materials”).


(b) Company Ownership. I hereby assign all right, title and interest in and to
all of my Subject Ideas and Inventions, including but not limited to all
registrable and patent rights which may subsist therein, to the Company. All
Subject Ideas and Inventions shall be considered works made for hire. I shall
take all actions deemed necessary by the Company to protect the Company’s rights
therein.


(c) California Labor Code. Section 3(b) of this Agreement shall not apply if and
to the extent California Labor Code Section 2870 lawfully prohibits the
assignment of rights in such intellectual property. I acknowledge I understand
the limits placed on this definition by California Labor Code Section 2870, if
applicable to me, which provides:


Page 2 of 8

--------------------------------------------------------------------------------


“(1) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities or trade secret information except for those inventions
that either:


a. Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or


b. Result from any work performed by the employee for the employer.


2) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”


(d) I understand I bear the full burden of proving to the Company an Invention
qualifies fully under Section 2870. I agree to disclose promptly to the Company
in writing full details of any and all Subject Ideas and Inventions.


(e) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Subject Ideas and Inventions and their development made
by me (solely or jointly with others) during the term of appointment as a
Director of the Company. These records will be in the form of notes, sketches,
drawings and any other format that may be specified by the Company. These
records will be available to and remain the sole property of the Company at all
times.


(f) Access. Because of the difficulty of establishing when any Subject Ideas or
Inventions are first conceived by me, or whether they result from my access to
Confidential Information or Company Materials, I agree that any Subject Idea and
Invention shall, among other circumstances, be deemed to have resulted from my
access to Company Materials if: (i) it grew out of or resulted from my work with
the Company or is related to the business of the Company, and (ii) it is made,
used, sold, exploited or reduced to practice, or an application for patent,
trademark, copyright or other proprietary protection is filed thereon, by me or
with my significant aid, within one (1) year after termination of the Effective
Period.


(g) Assistance. I further agree to assist the Company in every proper way (but
at the Company’s expense) to obtain and from time to time enforce patents,
copyrights or other rights or registrations on said Subject Ideas and Inventions
in any and all countries, and to that end will execute all documents necessary:


(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and


(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection; and


Page 3 of 8

--------------------------------------------------------------------------------


(iii) to cooperate with the Company (but at the Company’s expense) in any
enforcement or infringement proceeding on such letters patent, copyright or
other analogous protection.


(h) Authorization to Company. In the event the Company is unable, after
reasonable effort, to secure my signature on any patent, copyright or other
analogous protection relating to a Subject Idea and Invention, whether because
of my physical or mental incapacity or for any other reason whatsoever, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney-in-fact, to act for and on my behalf and
stead to execute and file any such application, applications or other documents
and to do all other lawfully permitted acts to further the prosecution, issuance
and enforcement of letters patent, copyright or other analogous rights or
protections thereon with the same legal force and effect as if executed by me.
My obligation to assist the Company in obtaining and enforcing patents and
copyrights for Subject Ideas and Inventions in any and all countries shall
continue beyond the termination of my relationship with the Company, but the
Company shall compensate me at a reasonable rate after such termination for time
actually spent by me at the Company’s request on such assistance.


(i) Exhibit. I acknowledge that there are no currently existing ideas,
processes, inventions, discoveries, marketing or business ideas or improvements
which I desire to exclude from the operation of this Agreement except for the
list set forth on Exhibit A, Prior Knowledge and Inventions, to this Agreement.
To the best of my knowledge, there is no other contract to assign inventions,
trademarks, copyrights, ideas, processes, discoveries or other intellectual
property that is now in existence between me and any other person (including any
business or governmental entity).


(j) No Use of Name. I shall not at any time use the Company’s name or any of the
Company trademark(s) or trade name(s) in any advertising or publicity without
the prior written consent of the Company.


4. Prohibited Activity. To prevent the above-described disclosure,
misappropriation and breach, I agree that during the Effective Period and for a
period of one (1) year after termination of the Effective Period, without the
Company’s express written consent, I shall not, directly or indirectly, (i)
employ, solicit for employment or recommend for employment by any party other
than the Company, any person employed by the Company (or any Affiliate) as an
employee or a consultant; and (ii) call on, solicit or take away, or attempt to
call on, solicit or take away, any of the Company’s customers or potential
customers on whom I called or with whom I became acquainted during my Effective
Period for any business purpose that may compete with the Company.


5. Representations and Warranties. I represent and warrant (i) I have no
obligations, legal or otherwise, inconsistent with the terms of this Agreement
or with my undertaking a relationship with the Company; (ii) the performance of
the services called for by this Agreement do not and will not violate any
applicable law, rule or regulation or any proprietary or other right of any
third party; (iii) I will not use in the performance of my responsibilities for
the Company any materials or documents of any employer or former employer; and
(iv) I have not entered into or will enter into any agreement (whether oral or
written) in conflict with this Agreement.


6. Termination Obligations.


(a) Upon the termination of my relationship with the Company or promptly upon
the Company’s request, I shall surrender to the Company all equipment, tangible
Proprietary Information, documents, books, notebooks, records, reports, notes,
memoranda, drawings, sketches, models, maps, contracts, lists, computer disks
(and other computer-generated files and data), any other data and records of any
kind, and copies thereof (collectively, “Company Records”), created on any
medium and furnished to, obtained by or prepared by myself in the course of or
incident to my term as a Director, that are in my possession or under my
control.


Page 4 of 8

--------------------------------------------------------------------------------


(b) My representations, warranties and obligations contained in this Agreement
shall survive the termination of the Effective Period.


(c) Following any termination of the Effective Period, I will fully cooperate
with the Company in all matters relating to my continuing obligations under this
Agreement.


(d) In the event that I leave the position as a Director of the Company I hereby
grant consent to notification by the Company to any new employer about my rights
and obligations under this Agreement.


7. Injunctive Relief. I acknowledge my failure to carry out any obligation under
this Agreement, or a breach by me of any provision herein, will constitute
immediate and irreparable damage to the Company, which cannot be fully and
adequately compensated in money damages and which will warrant preliminary and
other injunctive relief, an order for specific performance and other equitable
relief. I further agree no bond or other security shall be required in obtaining
such equitable relief and I hereby consent to the issuance of such injunction
and to the ordering of specific performance. I also understand other action may
be taken and remedies enforced against me.


8. Modification. No modification of this Agreement shall be valid unless made in
writing and signed by both parties.


9. Binding Effect. This Agreement shall be binding upon me, my heirs, executors,
assigns and administrators and is for the benefit of the Company and its
successors and assigns.


10. Governing Law. Any action or proceeding seeking to enforce any provision of,
or based on any right arising out of, this Agreement may be brought against any
of the Parties only in the courts of Orange County, in the State of California,
or, if it has or can acquire jurisdiction, in the appropriate United States
District Court for the Southern District of California, and each of the Parties
consents to such venue and to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any Party anywhere in the world.


11. Integration. This Agreement sets forth the parties’ mutual rights and
obligations with respect to proprietary information, prohibited competition
after the Effective Period and intellectual property. It is intended to be the
final, complete and exclusive statement of the terms of the parties’ agreements
regarding these subjects. This Agreement supersedes all other prior and
contemporaneous agreements and statements on these subjects, and it may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements. To the extent that the practices, policies or procedures of the
Company, now or in the future, apply to myself and are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall control unless
changed in writing by the Company.


12. Employment at Will. This Agreement is not an employment agreement. I
understand that the Company may terminate my Directorship or association with it
at any time, with or without cause, subject to the terms of any separate written
agreement approved by the Board of Directors and executed by a duly authorized
officer of the Company.


13. Construction. This Agreement shall be construed as a whole, according to its
fair meaning, and not in favor of or against any party. By way of example and
not limitation, this Agreement shall not be construed against the party
responsible for any language in this Agreement. The headings of the paragraphs
hereof are inserted for convenience only, and do not constitute part of and
shall not be used to interpret this Agreement.


14. Attorneys’ Fees. Should either I or the Company, or any heir, personal
representative, successor or permitted assign of either party, resort to legal
proceedings to enforce this Agreement, the prevailing party (as defined in
California statutory law) in such legal proceeding shall be awarded, in addition
to such other relief as may be granted, attorneys’ fees and costs incurred in
connection with such proceeding.


Page 5 of 8

--------------------------------------------------------------------------------


15. Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.


16. Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either the Company or me
(or by that party’s successor), whether pursuant hereto, to any other agreement,
or to law, shall not preclude or waive that party’s right to exercise any or all
other rights and remedies. This Agreement will inure to the benefit of the
Company and its successors and assigns.


17. Nonwaiver. The failure of either the Company or me, whether purposeful or
otherwise, to exercise in any instance any right, power or privilege under this
Agreement or under law shall not constitute a waiver of any other right, power
or privilege, nor of the same right, power or privilege in any other instance.
Any waiver by the Company or by me must be in writing and signed by either
myself, if I am seeking to waive any of my rights under this Agreement, or by an
officer of the Company (other than me) or some other person duly authorized by
the Company.


18. Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if it is in
writing, and if and when it is hand delivered or sent by regular mail, with
postage prepaid, to my residence (as noted in the Company’s records), or to the
Company’s principal office, as the case may be.


19. Date of Effectiveness. This Agreement shall be deemed effective as of the
date of my nomination to the Board of Directors of the Company.


20. Agreement to Perform Necessary Acts. I agree to perform any further acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Agreement.


21. Assignment. This Agreement may not be assigned without the Company’s prior
written consent.


22. Compliance with Law. I agree to abide by all federal, state and local laws,
ordinances and regulations.


23. Survival. Section 2 (b), (c) (d), Section 3 (g), (h) (j), and Sections 4, 7,
10, 14 and 20 shall survive the expiration or termination of this Agreement.


24. Acknowledgment. I acknowledge that I have had the opportunity to consult
legal counsel in regard to this Agreement, that I have read and understand this
Agreement, that I am fully aware of its legal effect, and that I have entered
into it freely and voluntarily and based on my own judgment and not on any
representations or promises other than those contained in this Agreement.

Page 6 of 8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.


Dated: October 31, 2007




John P. Mitola


_________________

John P. Mitola
Chicago, IL 60631




Composite Technology Corporation
a Nevada corporation




By: ______________________________


Name:______Benton H Wilcoxon_______ 


Title:_______CEO__________________ 



Page 7 of 8

--------------------------------------------------------------------------------



EXHIBIT A


PRIOR KNOWLEDGE AND INVENTIONS


1.
Except as set forth below, I acknowledge that certain inventions which I may
conceive or first actually reduce to practice after I am appointed a Director of
the Company shall be the sole property of the Company. The following are those
inventions that I own at this time (if none, so state):
           
2.
Except as set forth below, I acknowledge that I have no other current or prior
agreements, relationships or commitments that conflict with my relationship with
the Company under my Confidential Information and Invention Assignment Agreement
(if none, so state):
           
3.
I acknowledge and agree that I will not use any proprietary information or trade
secrets belonging to other persons or entities, including former employers, in
my work for the Company. I further certify that I returned all property and
confidential information belonging to all prior employers.

 



Dated: _______November 1, 1007 __________________________  
John P. Mitola
Chicago, IL 60631



Page 8 of 8

--------------------------------------------------------------------------------

